NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                RICARDO TORRES MARQUEZ, Petitioner.

                         No. 1 CA-CR 17-0269 PRPC
                             FILED 1-4-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-159134-001
                 The Honorable Patricia Ann Starr, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Ricardo Torres Marquez, Kingman
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones, Judge Jon W. Thompson, and Judge
Jennifer M. Perkins delivered the decision of the Court.
                           STATE v. MARQUEZ
                           Decision of the Court

P E R C U R I A M:

¶1            Petitioner Ricardo Marquez seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is the petitioner’s first,
albeit untimely, petition.

¶2            Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the petitioner’s
burden to show that the superior court abused its discretion in denying the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not shown any abuse of discretion.

¶4            Accordingly, we grant review and deny relief.




                                      2